DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 24, 2022, has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-11, 13-23, is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2016/0070174 (hereinafter referred to as Yamaguchi) in view of U. S. Patent Application Publication No. 2016/0254139 (hereinafter referred to as Kamimura).
Yamaguchi, in the abstract, and in paragraph nos. [0013], [0024]-[0025], [0211]-[0222], and [0747]-[0748], discloses a pattern forming method that includes the formation of a radiation sensitive resin composition on a substrate (the claimed photoresist film), exposing the film to light (selectively) and developing the film in an organic solvent that includes an nitrogen containing compound (basic compound [0739]), followed by treatment of the developed resist pattern with rinsing liquid (contacting the developed pattern with a processing liquid, [0808]), wherein the radiation sensitive film includes a radiation sensitive resin composition that contains a resin that has an acid decomposable group (the claimed acid dissociable) whose polarity is increased by the action of an acid (dissociates due to the action of the acid) causing the solubility of the resin composition to decrease in the organic solvent developer.  Yamaguchi, in [0734], discloses that the organic solvent in the developer is at least about 90 mass percent, and in [0738], discloses that the developer includes in it a nitrogen-based compound.  Yamaguchi, in [0050], [0335]-[0336], discloses that the radiation sensitive resin composition (photoresist) also includes an acid generating agent (claimed radiation sensitive acid generator (B)) (claim 1). Yamaguchi, in [0739], discloses that the organic solvent developer includes in the developer composition a nitrogen containing compound (the claimed basic compound) and is the same claimed structure recited (claims 4-5). Yamaguchi, in [0211]-[0215], discloses that the resin has the same claimed structures recited (formulae (2) and (3)) in claims 8-9, 23, see below,

    PNG
    media_image1.png
    140
    227
    media_image1.png
    Greyscale
and discloses the acid decomposable group, wherein Rx1, Rx2, and Rx3 each represent an alkyl group and are the same as the claimed Rp1, Rp2, Rp3, in formula (4) (claims 8-10).  Yamaguchi, in [0722], and [0725], discloses that the developer is an organic solvent and can be a ketone-based solvent or ether-based solvent or an ester-based solvent (claim 11).  Yamaguchi in [0721], discloses that the resist film is formed on a silicon substrate (claims 13, 20).  Yamaguchi, in [0054], and [0505]-[0519], discloses that the composition (resist composition) includes a basic compound and whose basicity decreases upon exposure (acid released upon exposure is neutralized by the base, i.e., acid diffusion controller) (claim 17). Yamaguchi, in [0608]-[0610], discloses that the composition includes a resin (polymer) that has fluorine in the main chain or side chain, and in [0653], discloses that the content of the fluorine atoms in the resin (fluorine-containing polymer) is upto about 80%  of the molecular weight of the resin i.e., resin having a larger mass content of fluorine atoms than the polymer (claim 16).
The difference between the claims and Yamaguchi is that Yamaguchi does not disclose that the rinsing liquid (the claimed processing liquid) has acidity or that the rinsing liquid is one recited in claims 6-7, 21-22.  Yamaguchi does not disclose that the rinsing liquid has a pH in the ranges recited in 14-15, and 18-19.
Kamimura, in [0003], discloses the use of a treatment liquid as a rinsing liquid and in [0241], discloses that the treatment liquid can include the claimed acids such carbonic acid or valeric acid or malonic acid or citric acid and in paragraph no. [0011], discloses that the treatment liquid can have a pH of 5.
Therefore, it would be obvious to a skilled artisan to modify Yamaguchi by employing the claimed acid in the rinsing liquid as taught Kamimura because Yamaguchi does not preclude the use of mixtures in the rinsing liquid, and Kamimura in [0011], [0241], discloses that using the claimed acid components in the treatment liquid enables the maintenance and adjustment of the pH to at least as low as 5.
Response to Arguments
Applicant's Amendment and Remarks arguments filed in the RCE filed June 24, 2022, have been fully considered but they are not persuasive. The 35 U.S.C. 103 rejection made in the previous office action is maintained.  
A)	With respect to applicant’s argument that the prior art (Yamaguchi, and Kamimura) does not teach the limitations of claim 1, or claim 12, Yamaguchi teaches in, [0051], [0052], applying a radiation sensitive composition (photoresist composition) on a substrate to form a resist film [0689]-[0691], exposing the resist film selectively, developing the exposed resist film [0013], contacting the developed resist pattern with a rinsing liquid [0748]-[0752].  Yamaguchi teaches that the radiation sensitive composition includes an acid generator [0336], a repeating unit (structural unit) having an acid-decomposable group and decomposes by the action of an acid resulting in the solubility being decreased in the developer (organic solvent developer).  Kamimura is relied upon to disclose the use of a treatment liquid (the claimed processing liquid) that has a pH in the acidic range. Kamimura teaches the same claimed liquid recited in claim 12 and will inherently and necessarily perform the claimed capabilities recited in claim 12.  With respect to applicant’s argument that Kamimura’s treatment liquid removes organic material and using Kamimura’s treatment liquid in Yamaguchi’s pattern forming method would remove the organic resist film and worsen the loss of the organic resist film of Yamaguchi, Kamimura does not limit the treatment liquid to the argued stripper.  Kamimura teaches that the treatment liquid can be a rinsing liquid, a developer etc.  Kamimura’s treatment liquid can be used to remove organic material such as resist residue and includes residues left after developing and can be easily used as a rinsing liquid for post-developing processes and is not limited to the argued stripping.  Yamaguchi in [0701], teaches multiple developing processes and rinsing treatment and would be obvious to a skilled artisan to use Kamimura’s treatment liquid in one of the developing processes and/or rinsing processes to remove resist residues and not the desired resist pattern.  
B)	With respect to applicant’s argument that Yamaguchi in view of Kamimura does not disclose the limitations of claim 1, the preceding paragraph A) has addressed those limitations.  With respect to the limitation that the organic solvent in the developer of either Yamaguchi or Kamimura is not in the claimed amount, Yamaguchi, in [0734], discloses that the organic solvent in the developer is preferably greater than 90 mass %, and is the same as that recited in claim 1, and Yamaguchi, in [0739], teaches that the same developer that has at least 90 mass % of the organic solvent can also include in the same developer a nitrogen-containing compound (the claimed basic compound).  Kamimura is not relied upon to disclose the content of the organic solvent in the developer.  With respect to applicant’s argument that when Kamimura’s treatment liquid  is used as a rinsing liquid, it does not have an organic solvent in it.  Kamimura is relied upon to disclose the use of the treatment liquid as the claimed processing liquid and the abstract of Kamimura teaches that the treatment liquid can have a pH as low as 5, i.e., it has acidity, and the claim, as recited, does not require the processing liquid to be an organic solvent.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        July 30, 2022.